Proceeding pursuant to section 298 of the Executive Law to enforce an order of the New York State Division of Human Rights, dated April 7, 1977, which, after a hearing, inter alia, found respondent guilty of discriminatory acts against complainant and ordered that petitioner-intervenor (claimant) be paid back pay from February 1, 1975 to August 9, 1976, plus 6% interest from November 1, 1975. Petition for enforcement granted, without costs or disbursements; respondent is directed to pay the complainant the sum of $15,380.73, plus 6% interest thereon from November 1, 1975. The record amply supports the *872division’s determination finding discriminatory acts. Mollen, P. J., Suozzi, Shapiro and Hawkins, JJ., concur.